Citation Nr: 9916357	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for bladder 
incontinence with sexual dysfunction residual to a spinal 
injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in October 1997.


FINDINGS OF FACT

1.  Sufficient evidence to render an equitable disposition of 
this appeal has been obtained by the RO.

2.  The residuals of a gunshot wound to the right knee are 
manifested by muscle strength of 4/5 in the iliopsoas and 3+-
4/5 in the quadriceps; there is full range of motion with no 
objective evidence of tenderness, effusion or instability and 
X-ray evidence of maintained joint spaces and a knee joint 
within normal limits. 

3.  Bladder incontinence residual to a spinal cord injury is 
manifested by complaints of voiding approximately three to 
four times per day, complaints of waking between three and 
six times per night with a feeling of an urgent need to void 
which sometimes produced urine and sometimes did not and some 
urinary leakage without the use of absorbent materials or 
appliances; there were normal genitourinary examination 
findings with no history of significant urinary tract 
infections, and no current use of medications for bladder 
problems.

4.  Sexual dysfunction residual to a spinal cord injury is 
manifested by impaired sensation in the nerves controlling 
the function of the penis leading to difficulty achieving an 
erection and ejaculating.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
greater than 10 percent for the residuals of a gunshot wound 
to the right knee have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.73, and Diagnostic Code 5314 (1998). 

2.  The criteria for the assignment of a disability rating 
greater than 20 percent for bladder incontinence residual to 
a spinal cord injury have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.115b, 
and Diagnostic Code 7599-7542 (1998).

3.  The criteria for the assignment of a separate 10 percent 
disability rating for sexual dysfunction residual to a spinal 
cord injury have been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.124a, and Diagnostic 
Code 8599-8526 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

As an initial matter, the Board finds that the veteran has 
presented well-grounded claims for increased evaluations 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claims of possible deterioration with respect to 
these conditions since the last final decision on the merits 
are at least plausible.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts pertinent to these issues have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  When a 
condition not listed in the rating schedule is encountered, 
it is permissible to rate such a disability under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Where entitlement to compensation and a disability rating 
have already been established and an increase in the current 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994), but see Fenderson  v. West, 12 
Vet. App. 119 (1999). 


II. Right Knee

The veteran asserts that the pain and limitation of function 
attributable to his right knee disability has increased in 
severity and warrants more than a 10 percent disability 
evaluation.

By rating decision in April 1978, the veteran was granted 
service connection for the residuals of a gunshot wound to 
the right knee, rated as zero percent disabling effective 
from August 16, 1975, the day after his separation from 
service.  That disability is currently evaluated as 10 
percent disabling, effective from March 27, 1996, the date of 
his claim for an increased rating, under Diagnostic Code 
5314.  38 C.F.R. § 4.73, and Diagnostic Code 5314.

Diagnostic Code 5314 is the rating code for muscle injuries 
of the anterior thigh group (Muscle Group XIV).  The 
functions of these muscles are extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with the muscles of Muscle Group XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing the hip and knee.  A 40 percent disability 
rating is for assignment where the disability is severe, a 30 
percent disability rating is for assignment where the 
disability is moderately severe, and a 10 percent disability 
rating is for assignment where the disability is moderate.  
38 C.F.R. § 4.73, Code 5314.

The veteran's service medical records note that, while on 
leave in 1974, he received gunshot wounds to the right leg 
and chest.  He was initially treated at a civilian hospital 
in San Antonio, Texas.  Unfortunately, the clinical records 
of that hospitalization are not contained in the claims file 
for review. 

Following his discharge from service, the veteran was 
hospitalized at a VA medical facility from May to June 1976.  
The report of that hospitalization noted that the gunshot 
wound to the left [sic] leg was in the region of the 
popliteal fossa, and caused no apparent nerve or vascular 
injury.

A VA examination of the veteran's joints was conducted in 
November 1996.  The examiner noted restriction of movement of 
both knee joints and muscle strength of 4/5 in both lower 
extremities.  The examiner also noted a surgical scar at the 
right knee area from a 1983 accident in which the veteran was 
struck by a motor vehicle.
Apparently based on the veteran's complaints of knee pain, 
the examiner opined that there was osteoarthritis in the 
right knee.  However, it appears that no X-ray studies were 
taken of the right knee at that time.

Another VA examination of the right knee was performed in 
February 1997.  The veteran presented with complaints of 
relatively constant right knee pain, and stated that he 
occasionally took muscle relaxant medication.  He reported 
that as a result of his 1983 accident, he fractured his right 
femur and underwent open reduction and internal fixation of 
that bone.  The examiner noted that the veteran had an 
extremely uncoordinated gait and carried the majority of his 
weight on his right leg and swung the left leg around in a 
rather unique fashion.  This was necessitated by the spastic 
paralysis of his left leg residual to his spinal cord injury.  
The right knee was found to have range of motion from 0-140 
degrees, and to be stable with good medial and lateral 
stability.  No effusion, crepitus, or any specific area of 
tenderness was noted.

X-ray studies of the right knee showed status-post internal 
fixation of the distal right femur, with surgical plate and 
cortical screws.  There was no visible fracture line or 
fragments.  A probable old healed fracture of the proximal 
fibula was noted.  The joint spaces in the knee were 
maintained, and soft tissue calcification was noted along the 
medial aspect of the distal femur.   The calcification was 
thought to most likely be periosteal calcification or post-
operative calcifications from the distal femur fracture.  A 
bullet was seen in the posteromedial aspect of the proximal 
right thigh, lodged in the soft tissues.  The diagnosis was 
an extremely unconventional gait with pain in the right knee 
and left ankle.

The report of the veteran's August 1997 VA examination noted 
that he walked with a spastic limp on the left side.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in October 1997.  He testified that he had 
constant, throbbing sharp pain in his right knee, and a pins 
and needles feeling, after walking a half a block or standing 
for ten to fifteen minutes.  He reported pain at night, and 
stated that he slept with three to four pillows elevating his 
knee.  He further stated that the pain woke him up at night, 
and that he took muscle relaxants and over the counter 
medications.

The veteran reported that his knee clicked when he moved it 
at least once a day due to the metal in it.  He also reported 
a grating in his knee, and stated that it gave out and 
buckled under him at least three to four times a week, 
causing him to fall about four to five times a month.  He 
reported that the knee swelled up every day.  He further 
reported that the knee pain and stiffness was worse in 
winter.  He stated that his employer permitted him to spend 
more time at his desk than other employees, in an effort to 
make an accommodation for his disability.  

The report of the veteran's July 1998 VA examination noted 
that the veteran reported his 1983 injury occurred when he 
was walking down a street, could not get out of the way fast 
enough, and was struck by a motor vehicle.  The examiner 
observed that the iliopsoas muscles had 4/5 strength 
bilaterally, and that there was 3+ to 4/5 strength of the 
quadriceps and hamstrings.  It was noted that the veteran 
cross adducted bilaterally when walking.  The diagnosis was 
status post thoracic cord injury at the level of about T4 
through T6, with significant sequelae of spasticity in both 
lower extremities with significant lower extremity gait 
disturbance.  The examiner stated that the veteran had had a 
knee injury due to his gait.

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent evaluation currently in effect for 
the right knee disability is appropriate and should not be 
increased at this time.  The range of motion of the veteran's 
right knee is within normal limits.  There is 4/5 strength in 
the iliopsoas muscle, and 3+ to 4/5 strength in the 
quadriceps and hamstring.  No objective medical evidence was 
presented to show instability, swelling, tenderness, or undue 
weakness in the right knee or the right thigh muscles.  Some 
of the veteran's right lower extremity discomfort may be due 
to the residuals of his 1983 accident, rather than the 1974 
gunshot wound.  Doubtless the very awkward gait necessitated 
by his spinal cord injury does cause the veteran some pain, 
however, the medical evidence of record shows that the 
residuals of the gunshot wound to the right knee, taken 
alone, are, overall, no more than moderate.  Therefore, a 
higher disability rating would not be appropriate under 
Diagnostic Code 5314.  38 C.F.R. §§ 4.7, 4.73, and Diagnostic 
Code 5314.

As no objective medical evidence has been presented to show 
that there is any ankylosis, subluxation or recurrent 
instability, or significant limitation of motion of the right 
knee, higher disability ratings would not be appropriate 
under Diagnostic Codes 5256, 5257, 5260, or 5261.  38 C.F.R. 
§ 4.71a, and Diagnostic Codes 5256, 5257, 5260, and 5261 
(1998).  

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

III.  Bladder Incontinence

The veteran asserts that the bladder problems residual to his 
1974 gunshot wound to the chest and resultant spinal cord 
injury, have increased in severity and warrant more than a 20 
percent disability rating.

By rating decision in May 1997, the RO granted service 
connection for bladder incontinence with sexual dysfunction 
residual to a spinal cord injury, and assigned a 20 percent 
disability rating effective from March 27, 1996, the date of 
the veteran's claim, by analogy to Diagnostic Code 7542.  
38 C.F.R. §§ 4.20, 4.115b, and Diagnostic Code 7599-7542.

Diagnostic Code 7542 provides that a neurogenic bladder 
disability shall be rated in the same manner as a voiding 
dysfunction. 38 C.F.R. § 4.115b, and Diagnostic Code 7542.  
Voiding dysfunctions are rated in accordance with the 
severity of the symptoms of continual urine leakage, post 
surgical urinary diversion, urinary incontinence, stress 
incontinence, urinary frequency, obstructed voiding, or 
urinary tract infection.  A 20 percent disability rating is 
assignable when urinary incontinence requires the wearing of 
absorbent materials which must be changed less than two times 
per day, or when the daytime voiding interval is between one 
and two hours, or when the veteran awakens to void three to 
four times a night.  A 30 percent disability rating is 
assignable when there is urinary retention requiring 
intermittent or continuous catheterization, or there are 
recurrent symptomatic urinary tract infections requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 40 percent disability rating is assignable 
when urinary incontinence requires the wearing of absorbent 
materials which must be changed to two to four times a day, 
or the daytime voiding interval is less than one hour, or the 
veteran awakens to void five or more times a night.  A 60 
percent rating is assignable when urinary incontinence 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times a day.  
38 C.F.R. § 4.115a (1998).

The report of the veteran's February 1997 VA examination 
noted that he presented with complaints of a feeling of 
urgency without the production of urine, and occasional 
hesitancy of urine flow, or difficulty getting the flow 
started.  He also complained of nocturia three to four times 
per night, and stated that he voided about three to four 
times per day.  The examiner noted that that was not 
excessive.  There was no history of significant urinary tract 
infections, pyelonephritis, bladder stones or renal stones.  
The veteran reported occasional blood in the urine and an 
intermittent dull, aching suprapubic discomfort.  He further 
reported an occasional (rare) leakage of urine, which did not 
force him to wear a pad or other appliance.  The 
genitourinary examination was essentially within normal 
limits.  

In his notice of disagreement, filed in June 1997, the 
veteran reported that he got up four to six times a night due 
to feelings of an urgent need to urinate.

At his October 1997 personal hearing before a Hearing Officer 
at the RO, the veteran testified that his need to urinate was 
increasing, and that he urinated sitting down due to his 
bladder problems.  He stated that the flow and volume of his 
urine was inconsistent, and that sometimes he felt an urgent 
need to urinate but nothing would come out.  He stated that 
he had urinary leakage twice on the prior day at his place of 
employment.  He reported that about three to four times a 
week he had urinary leakage at night, or a feeling of an 
urgent need to urinate when no urine was produced.  He stated 
that doctors had suggested that he use pads but had not 
suggested catheterization.  He further stated that he was not 
taking any medications for his bladder problem, and that his 
last treatment was in March or April 1997. 

The report of the veteran's July 1998 VA examination noted 
that his spinal cord injury left a significant residual of 
sexual dysfunction, and bowel and bladder dysfunction.

Upon consideration of all the evidence of record, the Board 
finds that the 20 percent disability rating currently in 
effect for the veteran's bladder incontinence is appropriate 
and should not be increased at this time.  The medical 
evidence shows that the veteran does not wear absorbent pads 
or any appliance to control his urinary incontinence, and 
that his daytime urinary frequency is not excessive.  While 
he reported that his nocturia varied from between three to 
six times per night, he also reported that sometimes when he 
felt a need to void at night he did not actually produce any 
urine.  Therefore, taken as a whole, the evidence shows that 
his bladder incontinence disability is no more than 
moderately disabling, and the criteria for a higher rating 
have not been met or approximated.  38 C.F.R. §§ 4.7, 4.115a, 
4.115b, and Diagnostic Code 7542.      

The Board considered whether a higher disability rating might 
be available under another Diagnostic Code, but determined 
that Diagnostic Code 7542 was the most appropriate Diagnostic 
Code under which to rate this disability.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


IV.  Sexual Dysfunction

The veteran asserts that his sexual dysfunction, residual to 
his 1974 gunshot wound to the chest and resultant spinal cord 
injury, has increased in severity and warrants a higher 
disability rating.

As discussed above, by rating decision in May 1997, the RO 
granted service connection for bladder incontinence with 
sexual dysfunction residual to a spinal cord injury, and 
assigned a 20 percent disability rating effective from March 
27, 1996, the date of the veteran's claim, by analogy to 
Diagnostic Code 7542.  38 C.F.R. §§ 4.20, 4.115b, and 
Diagnostic Code 7599-7542.

Upon review of the evidence presented relating to the 
symptoms of the veteran's sexual dysfunction disability, the 
Board has concluded that it warrants the assignment of a 
separate disability rating.  The general rule is that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  However, when the 
symptomatology of any one of the residuals of an injury is 
separate and distinct, that is when it is not "duplicative 
of or overlapping" with the symptomatology of the other 
residuals, then it is possible to evaluate those residuals as 
separate disabilities.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

The service medical records noted that in 1974 the veteran 
sustained a gunshot wound to his chest, which resulted in 
traumatic thoracic myelopathy and spastic paraparesis.

The report of the veteran's February 1997 VA spinal cord 
examination noted that he complained of difficulty having 
erections.  He reported that he could have them, but not 
necessarily when he wanted them, and that he was not 
necessarily able to control them.  He reported occasionally 
having morning erections.  His genitourinary examination was 
essentially within normal limits.  The diagnosis was erectile 
dysfunction, not organic in nature.

The report of the veteran's March 1997 VA neurologic 
examination noted that the veteran had a sexual dysfunction, 
which was definitely related to his spinal cord injury.  The 
examiner remarked that his spinal cord lesion involved the 
descending, sympathetic, and autonomic fibers to his penis.  
The examiner further remarked that it was classic in patients 
with spinal cord injuries to have a lack of feeling and 
complain of a great deal of sexual problems, and that this 
could be a very debilitating condition.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in October 1997.  He testified that he 
could not always get an erection when he wanted to since he 
could not feel sensation in his penis.  He stated that when 
he was able to have intercourse, he was usually not able to 
ejaculate due to the lack of sensation in that organ.  He 
reported that it had been some six to eight months since he 
had been able to ejaculate.  

The report of the veteran's July 1998 VA examination noted 
that he had a significant residual of sexual dysfunction, and 
bowel and bladder dysfunction, which could be expected with 
his level of spinal cord injury.

Upon consideration of all the evidence of record, the Board 
finds that the veteran's sexual dysfunction residual to a 
spinal cord injury should be assigned a separate 10 percent 
disability rating for mild incomplete paralysis of the 
genitofemoral nerve, by analogy to Diagnostic Code 8526.  
38 C.F.R. §§ 4.20, 4.124a, and Diagnostic Code 8599-8526.  As 
noted above, when a condition is encountered which is not 
specifically listed in the rating schedule, 38 C.F.R. § 4.20 
permits the assignment of a disability evaluation for that 
condition in appropriate cases, based upon analogy to a 
similar, listed, condition.  The Code requires that the two 
conditions be closely related not only in the functions 
affected, but also in their anatomical location and 
symptomatology.  38 C.F.R. § 4.20.

Diagnostic Code 8526 provides disability ratings for 
paralysis of the anterior crural nerve (femoral).  A 10 
percent rating is assignable for mild incomplete paralysis;  
a 20 percent rating is assignable for moderate incomplete 
paralysis;  a 30 percent rating is assignable for severe 
incomplete paralysis, and the highest 40 percent rating is 
assignable for complete paralysis of the quadriceps extensor 
muscles.  38 C.F.R. § 4.124a, and Diagnostic Code 8526.

As the veteran has some use of his penis for sexual 
intercourse, and is sometimes able to ejaculate, the Board 
has concluded that the criteria for a higher 20 percent 
evaluation for moderate incomplete paralysis of the 
genitofemoral nerve has not been met or approximated.  
38 C.F.R. §§ 4.7,  4.124a, and Diagnostic Code 8599-8526.  

Further, since there is no deformity of the penis with loss 
of erectile power, and the glans is intact, a higher 20 
percent rating would not be appropriate under Diagnostic Code 
7522 or Diagnostic Code 7521, respectively.  38 C.F.R. 
§ 4.115b, and Diagnostic Codes 7521 and 7522 (1998).

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

In reaching its decision on the issues on appeal, the Board 
has considered the complete history of the disabilities in 
question as well as current clinical manifestations and the 
effect the disabilities may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  Where 
applicable, the functional effect of painful motion has also 
been considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  


ORDER

Entitlement to a disability rating greater than 10 percent 
for the residuals of a gunshot wound to the right knee is 
denied.

Entitlement to a disability rating greater than 20 percent 
for bladder incontinence residual to a spinal cord injury is 
denied.

Entitlement to a separate disability rating of 10 percent for 
sexual dysfunction residual to a spinal cord injury is 
granted, subject to the laws and regulations relating to the 
payment of monetary benefits.


		
HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

